    Case 19-50012    Doc 103 Filed 04/04/19 EOD 04/04/19 09:20:13    Pg 1 of 2
                       SO ORDERED: April 4, 2019.




                        ______________________________
                        Robyn L. Moberly
                        United States Bankruptcy Judge




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

In re:                                )   Chapter 11
                                      )
USA GYMNASTICS,                       )   Case No. 18-09108-RLM-11
                                      )
                       Debtor.        )
USA GYMNASTICS,                       )
                                      )
                    Plaintiff,        )
            v.                        )   Adv. Case No. 19-50012
                                      )
ACE AMERICAN INSURANCE                )
COMPANY f/k/a CIGNA INSURANCE         )
COMPANY, GREAT AMERICAN               )
ASSURANCE COMPANY, LIBERTY            )
INSURANCE UNDERWRITERS INC.,          )
NATIONAL CASUALTY COMPANY,            )
RSUI INDEMNITY COMPANY, TIG           )
INSURANCE COMPANY, VIRGINIA           )
SURETY COMPANY, INC. f/k/a            )
COMBINED SPECIALTY INSURANCE          )
COMPANY, WESTERN WORLD                )
INSURANCE COMPANY, ENDURANCE          )
AMERICAN INSURANCE COMPANY,           )
AMERICAN INTERNATIONAL GROUP,         )
INC., AMERICAN HOME ASSURANCE         )
COMPANY, AND DOE INSURERS,            )
                                      )
                    Defendants.       )
     Case 19-50012        Doc 103     Filed 04/04/19     EOD 04/04/19 09:20:13       Pg 2 of 2



                                      SCHEDULING ORDER

REGARDING DEFENDANTS’ MOTION FOR STAY OF ADVERSARY PROCEEDING

         On March 26, 2019 the Court conducted a telephonic status conference to establish a

briefing and hearing schedule for Defendants’ Motion for Stay of the Adversary Proceeding. By

agreement of the Parties, the Court approved the following:

              1. Defendants’ reply in support of the Motion for Stay of the Adversary Proceeding

                  (the “Stay Motion”) is due April 2, 2019.

              2. The hearing on the Stay Motion will be held in conjunction with the Omnibus

              hearing on Wednesday, April 17, 2019 at 1:30 p.m. (Eastern) in Room 329, United

              States Courthouse, 46 East Ohio Street, Indianapolis, Indiana, before Judge Robyn L.

              Moberly and is limited to oral argument. There will be no witnesses called.

                                                 ###

4832-0093-7098, v. 2
